DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.

Applicant contends that the Office action “relies of impermissible hindsight bias to combine the cited art, without explaining how the claimed invention would come to fruition. Applicant notes that undue experimentation would be required given the requisite skill in the art that would be required.” 
Examiner disagrees.
In the rejection of claim 1 in the previous Office action, the teachings of Laski et al. (US 2018/0219634) [hereinafter “Laski”] were relied upon to modify the teachings of Breed et al. (US 2007/0021915) [hereinafter “Breed”] (see pages 7-9 of the Final Rejection dated 11/10/2020). Laski was relied upon to show it would have been obvious to one of ordinary skill in the art at the time of filing to 
Examiner maintains that no impermissible hindsight was used in this rejection. Rather, Laski explicitly teaches that the use of multiple transceivers, placed at the front and the rear of the vehicle, increases the robustness of the communication (see [0021]) and provides for numerous additional anti-collision benefits (see [0012]-[0018]). Accordingly, Laski provides explicit motivation for making the combination with Breed. As such, a prima facie case of obviousness with a clearly articulated rational underpinning has been presented. 

Furthermore, Applicant contends that Breed “fails to explicitly disclose the claimed control system configured with collision-determining logic” (page 10 of Applicant’s reply). However, in the previous Office action, Examiner provided specific citations to the teachings of Breed mapped to each and every limitation of the claimed invention Breed was relied upon as teaching. Applicant has not noted any specific errors in these citations or teachings. Accordingly, Examiner maintains that Breed does explicitly teach the limitations that Breed was relied upon for, as evidenced in the previous Office action and again herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “the external transmitter” in line 20. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of further examination on the merits, Examiner will treat “the external transmitter” to refer to the claimed “active external transmitter” recited in line 21. 

The claim further recites “an active onboard transceiver configured to receive signals from other vehicles in close proximity” (lines 14-15) (emphasis added). It is unclear what constitutes being “in close proximity” as used in the claim. That is, it is unclear what distance or range of distances defines being “in close proximity”. The specification does not provide any indication as to what constitutes being “in close proximity”, and therefore the meets and bounds of the claim limitation cannot be determined. As such, the limitation is indefinite. 

Furthermore, the claim recites “an active onboard transceiver,” wherein “the active onboard transceiver is installed at the front and back of the vehicle” (lines 14-17). The term “an active onboard transceiver” refers to a singular element. As such, it is unclear how the singular element is installed at two different locations on the vehicle, as claimed. It is unclear if certain parts of the active onboard transceiver are installed at the front and other parts are installed at the back, or if there are multiple active onboard transceivers. 
Appropriate clarification is required. 

Regarding claims 3-10, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 4, the claim recites “the at least one external transmitter” in line 2. Claim 4 depends from claim 1, which only recites a single external transmitter. As such, there is insufficient antecedent basis for this limitation in the claim. 
The claim further recites “the at least one external receiver” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Further regarding claim 6, the claim recites “the additional vehicle” in lines 4, 5 (twice), 6, 7, 8, and 9 (twice). There is insufficient antecedent basis for these limitations in the claim. 

Further regarding claim 7, the claim recites “the at least one external transmitter” in line 2. Claim 7 depends from claim 1, which only recites a single external transmitter. As such, there is insufficient antecedent basis for this limitation in the claim. 
The claim further recites “the at least one external receiver” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Further regarding claim 8, the claim recites “the external transceiver on or in the object” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 9, the claim recites “the object” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, the claim recites “the brake system” in line 7. There is insufficient antecedent basis for this limitation in the claim.

The claim additionally recites “an active onboard transceiver installed at the front and back of the vehicle” (line 10). The term “an active onboard transceiver” refers to a singular element. As such, it is unclear how the singular element is installed at two different locations on the vehicle, as claimed. It is unclear if certain parts of the active onboard transceiver are installed at the front and other parts are installed at the back, or if there are multiple active onboard transceivers.
Appropriate clarification is required. 

The claim further recites “at least one active onboard transceiver comprises an active transceiver module” in lines 10-11. As noted above, the claim only recites a singular “active onboard transceiver”. As such, there is insufficient antecedent basis for “at least one active onboard transceiver” as claimed in lines 10-11. 
Appropriate clarification is required. 

The claim further recites “the external transmitter” in lines 17-18, 20, 24, and 28. The claim previously recites “at least one external transmitter” in line 15. As such, there is insufficient antecedent basis for “the external transmitter” as used in the claim. 
For the purpose of further examination on the merits, Examiner will treat recitations of “the external transmitter” in the claim to be “the at least one external transmitter.” 

Regarding claims 13-19, these claims depend from claim 11 and are therefore rejected for the same reasons as claim 11 above, as they do not cure the deficiencies of claim 11 noted above. 

Further regarding claim 13, the claim recites “the storage medium is configured to transmit an instant location, a projected location, or both the instant location and the projected location of the vehicle with the onboard transceiver.” It appears that it is not the storage medium itself that is transmitting the location(s), as claimed here. Rather, it appears the onboard transceiver is used to transmit the location(s). 
Appropriate clarification is required. 

Further regarding claim 14, the claim recites “the at least one external receiver” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Further regarding claim 15, the claim recites the system further comprising “providing vehicle identification information” (lines 1-3). This is a method step, and therefore it is unclear how the claimed system further comprises a method step. 
Appropriate correction is required.

Further regarding claim 16, the claim recites the system further comprising “calculating positions for the vehicle” (lines 1-3). This is a method step, and therefore it is unclear how the claimed system further comprises a method step. 
Appropriate correction is required.

Further regarding claim 17, the claim recites “the at least one external receiver” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Further regarding claim 18, the claim recites “the external receiver on or in the object” in line 3 and “the object” in lines 3 and 4 (twice). There is insufficient antecedent basis for these limitations in the claim.
The claim additionally recites the system further comprising “receiving from the external transceiver” (lines 1-3). This is a method step, and therefore it is unclear how the claimed system further comprises a method step. 
Appropriate correction is required.

Further regarding claim 19, the claim recites “the object” in line 3. There is insufficient antecedent basis for this limitation in the claim.
The claim additionally recites the system further comprising “calculating positions for the vehicle” (lines 1-3). This is a method step, and therefore it is unclear how the claimed system further comprises a method step. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (United States Patent Application Publication No. US 2007/0021915 A1) [hereinafter “Breed”] in view of Laski et al. (United States Patent Application Publication No. US 2018/0219634 A1) [hereinafter “Laski”].

Regarding claim 1, Breed teaches a fail-safe system for vehicle proximity, comprising:
an autonomous-vehicle control system onboard a vehicle (processor 100; see [0460] and [0558]),
wherein the control system includes an autonomous-vehicle control-system module configured with collision-determining logic in a memory of the control system (see [0114]-[0141] and [0325]);
a brake system of the vehicle configured to slow down or stop the vehicle with one or more brakes in a braking process (see at least [0565] and brake servo 70),
wherein a brake-system module in a memory of the brake system is configured to commence the braking process upon receiving a braking-process instruction from the control-system module (see [0592]-[0593]);
an active onboard transceiver configured to receive signals from other vehicles in close proximity, the onboard transceiver configured to perform rate-of-change calculations to determine a risk of impact (see [0105]-[0111] and [0304]-[0305]);

an active external transmitter configured to transmit a signal indicating position information (see [0105]);
wherein the control-system module is configured to send the braking-process instruction to the brake-system module upon processing the proximity information with the collision-determining logic and determining a collision is imminent with a carrier of the active external transmitter (see [0105]-[0111], [0141], and [0223]).

Breed does not expressly teach the active onboard transceiver is installed at the front and back of the vehicle. Breed teaches the transmitters are provide “at fixed locations and/or in vehicle or other moving objects” (see [0302]) but does not disclose where on the vehicle the active onboard transceiver is provided. 
Laski also generally teaches a system for determining vehicle position using transceiver signals (see Abstract). Laski teaches that the transceivers are provided in both the front and the rear of the vehicle (see at least [0023] and Figure 2). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Breed such that the active onboard transceiver is installed at the front and back of the vehicle, in view of Laski, as Laski teaches providing transceivers at both the front the rear of the vehicle provides for a wide range of coverage and increases the robustness of the communication systems ([0021]-[0023] of Laski). 

Regarding claim 3, the combination of Breed and Laski further teaches the onboard transceiver is configured to transmit an instant location of the vehicle to as least one external receive moving toward or away from the vehicle (see [0105]-[0111] of Breed). 

Regarding claim 4, the combination of Breed and Laski further teaches the at least one external transmitter and the at least one external receiver are embodied in an external transceiver substantially similar to the onboard transceiver onboard the vehicle (see [0105] of Breed), and wherein the external transceiver is onboard a separate vehicle (see [0105] of Breed). 

Regarding claim 5, the combination of Breed and Laski further teaches each transceiver of the onboard transceiver and the external transceiver is configured to provide vehicle identification information to the other transceiver (see [0306] of Breed). 

Regarding claim 6, the combination of Breed and Laski further teaches the transceiver module of the onboard transceiver onboard the vehicle, the control-system module of the autonomous-vehicle control system onboard the vehicle, or a combination thereof is configured to calculate positions for the vehicle and the additional vehicle, speeds for the vehicle and the additional vehicle, and trajectories for the vehicle and the additional vehicle, and wherein a transceiver module of the external transceiver onboard the additional vehicle, a control-system module of an autonomous0vehicle control system onboard the additional vehicle, or a combination thereof is configured to calculate positions for the additional vehicle and the vehicle, speeds for the additional vehicle and the vehicle, and trajectories for the additional vehicle and the vehicle (see [0105]-[0111], [0222], and [0302]-[0306] of Breed). 

Regarding claim 7, the combination of Breed and Laski further teaches the at least one external transmitter and the at least one external receiver are embodied in an external transceiver substantially similar to the onboard transceiver onboard the vehicle, and wherein the external transceiver is on or in an object other than an additional vehicle (see [0105] and [0302] of Breed). 

Regarding claim 8, the combination of Breed and Laski further teaches the system further comprising an object, wherein the external transceiver on or in the object is configured to provide object information including a type of the object (see [0105]-[0111] and [0302]-[0306] of Breed).

Regarding claim 9, the combination of Breed and Laski further teaches the transceiver module of the onboard transceiver onboard the vehicle, the control-system module of the autonomous-vehicle control system onboard the vehicle, or a combination thereof is configured to calculate positions for the vehicle and the object, speeds for the vehicle, and trajectories for the vehicle (see [0105]-[0111] and [0302] of Breed).

Claims 10-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Breed and Laski, as applied to claim 1 above, and further in view of Zeng et al. (United States Patent Application Publication No. US 2010/0198513 A1) [hereinafter “Zeng”].

Regarding claim 10, the combination of Breed and Laski, as applied to claim 1 above, teaches the system further comprising a navigation system including a global positioning system receiver (see [0108] of Breed; see also Figures 4-5 of Breed). 

Zeng also generally teaches a system for monitoring remote vehicles relative to a host vehicle (see Abstract). Zeng teaches the host vehicle comprises a navigation system configured to provide a map including the location of the host vehicle and a location of a remote vehicle determined through inter-vehicular communication (steps 60-64; see [0020]-[0025]). Zeng teaches this is beneficial in creating a comprehensive map containing all detected remote vehicles for aid in awareness and tracking of the remote vehicles for potential threat assessments (see [0005] and [0024]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Breed and Laski such that the navigation system is configured to provide a navigation-system map including a location of the vehicle on the map and a location of the carrier of the external transmitter on the map, in view of Zeng, as Zeng teaches doing so is beneficial in vehicular awareness of potential threats (see [0005] of Zeng). 

Regarding claim 11, the combination of Breed, Laski, and Zeng, as applied to claim 10 above, teaches a fail-safe system for vehicle proximity, comprising:
a non-transitory machine-readable storage medium having stored thereon a computer program comprising a set of instructions that case the fail-safe system for vehicle proximity to perform one or more steps (see [0138] of Breed; see also memory 84 of Breed), comprising: 
instantiating an autonomous-vehicle control-system module configured with collision-determining logic in a memory of an autonomous-vehicle control system onboard a vehicle (see [0114]-[0141] and [0325] of Breed);

an active onboard transceiver installed at the front and back of the vehicle, wherein at least one active onboard transceiver comprises an active transceiver module that is instantiated to (see [0105]-[0111] and [0302]-[0306] of Breed, [0023] of Laski, and the rejection of claim 1 above):
receive one or more signals from at least one external transmitter moving toward or away from the vehicle with respect to a reference frame of the vehicle (see [0105]-[0111] and [0302]-[0306] of Breed); and
send proximity information to the control-system module with respect to a proximity of the external transmitter moving toward or away from the vehicle (see [0105]-[0111] and [0302]-[0306] of Breed);
wherein the transceiver module, the control-system module, or a combination thereof is configured to calculate rates-of-change with respect to the proximity of the external transmitter moving toward or away from the vehicle for impact-risk determinations (see [0105]-[0111] and [0304]-[0305] of Breed);
wherein the control-system module is configured to send the braking-process instruction to the brake-system module upon processing the proximity information with the collision-determining logic and determining a collision is imminent with a carrier of the external transmitter (see [0105]-[0111], [0141], and [0223] of Breed);
instantiating a navigation-system module for a navigation system including a global position system receiver (see [0108] of Breed; see also Figures 4-5 of Breed),
60-64 and [0020]-[0025] of Zeng and the rejection of claim 10 above).

Regarding claim 13, the combination of Breed, Laski, and Zeng further teaches the storage medium is configured to transmit an instant location of the vehicle with the onboard transceiver to at least one external receiver moving toward or away from the vehicle (see [0105]-[0111] of Breed). 

Regarding claim 14, the combination of Breed, Laski, and Zeng further teaches the at least one external transmitter and the at least one external receiver are embodied in an external transceiver substantially similar to the onboard transceiver onboard the vehicle (see [0105] of Breed), and wherein the external transceiver is onboard an additional vehicle (see [0105] of Breed).

Regarding claim 15, the combination of Breed, Laski, and Zeng further teaches providing vehicle identification information for the vehicle with the transceiver module to the external transceiver onboard the additional vehicle (see [0306] of Breed). 

Regarding claim 16, the combination of Breed, Laski, and Zeng further teaches calculating positions for the vehicle and the additional vehicle, speeds for the vehicle and the additional vehicle, and trajectories for the vehicle and the additional vehicle with the transceiver module of the onboard transceiver onboard the vehicle, the control-system module of the autonomous-vehicle control system onboard the vehicle, or a combination thereof (see [0105]-[0111], [0222], and [0302]-[0306] of Breed).

Regarding claim 17, the combination of Breed, Laski, and Zeng further teaches the at least one external transmitter and the at least one external receiver are embodied in an external transceiver substantially similar to the onboard transceiver onboard the vehicle, and wherein the external transceiver is on or in an object other than an additional vehicle (see [0105] and [0302] of Breed). 

Regarding claim 18, the combination of Breed, Laski, and Zeng further teaches receiving from the external transceiver on or in the object information including a type of the object (see [0105]-[0111] and [0302]-[0306] of Breed).

Regarding claim 19, the combination of Breed, Laski, and Zeng further teaches calculating positions for the vehicle and the object, speeds for the vehicle, and trajectories for the vehicle with the transceiver module of the onboard transceiver onboard the vehicle, the control-system module of the autonomous-vehicle control system onboard the vehicle, or a combination thereof (see [0105]-[0111] and [0302] of Breed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eriksson et al. (US 2020/0003907 A1) generally teaches:
An apparatus comprising a transceiver module and a processor. The transceiver may be configured to send/receive data messages to/from a plurality of vehicles. The processor may be configured to (i) determine a plurality of selected vehicles from the plurality of vehicles based on a selection criteria and (ii) calculate relative coordinates of the plurality of vehicles based on the data messages from the selected vehicles. The selection criteria may comprise determining (i) a target vehicle and (ii) at least two complementary vehicles. A predicted trajectory of the target 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669